Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 24, 2020

                                       No. 04-20-00102-CV

 GONZALES NURSING OPERATIONS, LLC f/d/b/a Texas Nursing & Rehab of Gonzales,
                           Appellants

                                                 v.

   Alta Mae SMITH, Rosie L. Smith, ALton Allen Jr., A.B. Allen David L. Allen, Melvin L.
          Allen, Individually on behalf of the Estate of Nannie B. Allen, Deceased,
                                          Appellees

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CI-14718
                         Honorable Antonia Arteaga, Judge Presiding


                                          ORDER

        The Supreme Court of Texas has issued a First Emergency Order Regarding the COVID-
19 State of Disaster, which permits (but does not require except to avoid risk to court staff,
parties, attorneys, jurors, and the public) this court to modify or suspend deadlines while the state
of disaster is in effect. As stated on this court’s website: “Other than working remotely, the
Fourth Court of Appeals remains fully operational.”

       Appellant has filed an unopposed motion for extension of time to file the brief until “20
days after the Texas Governor lifts the disaster declaration for the State of Texas.” Appellant’s
motion does not identify any other basis for the extension. Because the supreme court’s
emergency order does not mandate suspension of appellate deadlines and because this court
remains fully operational, the motion is DENIED IN PART to the extent appellant seeks an
extension based on the indeterminate end date of the state of disaster. The motion is GRANTED
IN PART to allow appellant a twenty-day extension of time to file appellant’s brief, or until
April 27, 2020.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of March, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court